DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in the amendment dated 7/13/2022. 
The application has been amended as follows: 
Claim 1: a system for communicating with an ophthalmic device, comprising: the ophthalmic device including a contact lens body, a transmitter coupled with the contact lens body, and an output device coupled with the contact lens body; [[
Claim 21: a contact lens system comprising: a first contact lens including: a contact lens body; at least one sensor located in the contact lens body of the first contact lens; and an output device coupled with the contact lens body and the at least one sensor, wherein the sensor detects at least one of a [[

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/23/2022 has been entered.

Allowable Subject Matter
Claims 1 and 3-26 are allowed.
The following is an examiner’s statement of reasons for allowance:   The prior art fails to teach all the limitations of claims 1 and 21, including the limitations of a sensor coupled to the contact lens body and in communication with the transmitter, wherein the sensor detects at least one of a health condition, an ambient condition, a lens fit, or a biometric data related to the eye, as claimed. Claims 3-20 and 22-26 are allowable based upon dependency to respective independent claims 1 and 21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Honore (20170097524), the closest art found, teaches a system for communicating with an ophthalmic device, comprising: the ophthalmic device including a transmitter; and an aural computing system in wireless communication with the ophthalmic device, but Honore lacks teaching for limitation recited above for allowance of claims 1 and 21.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARRIEF I BROOME whose telephone number is (571)272-3454. The examiner can normally be reached Monday-Friday 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARRIEF I BROOME/           Examiner, Art Unit 2872

/WILLIAM R ALEXANDER/           Primary Examiner, Art Unit 2872